Main, J.
The defendant in this case was charged, under ch. 28, Laws of 1913, p. 71 (3 Rem. & Bal. Code, § 5933-1 et seq.), with the crime of wife abandonment and nonsupport. In the superior court, the cause was tried to a jury, and a verdict of guilty returned. Judgment was entered upon the verdict, and the defendant was sentenced to imprisonment in the county jail for a period of eight months. From this judgment and sentence, the appeal is prosecuted.
The only question here presented is whether the evidence is sufficient to justify the verdict of the jury. The cause went to the jury upon the evidence of the state alone, the defendant having produced no testimony in his behalf. The proof shows that the prosecuting witness and the defendant were husband and wife; that he did not support his wife at any *386time during the year 1913 and for some time prior thereto; that he was a mining promoter, able-bodied, healthy, and strong, and had an office in the Globe building in Seattle; that the complaining witness was without funds, and that the defendant without cause refused to support her.
Section 3 (Id., § 5933-3) of the act under which the defendant was charged provides that proof of abandonment or nonsupport of a wife “is prima facie evidence that such abandonment or nonsupport, ... is willful.” Under the statute the evidence was ample to sustain the verdict.
The judgment will be affirmed.
Crow, C. J., Mount, Fullerton, and Ellis, JJ., concur.